Case
Case1-19-45886-cec
     1-19-45886-cec Doc
                    Doc109-1
                        24-3 Filed
                             Filed11/05/19
                                   05/11/20 Entered
                                            Entered11/05/19
                                                    05/11/2013:50:28
                                                             16:59:31




                    EXHIBIT 2
     Case
      Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 1 of 51 PageID #: 573



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------------------------X
  JACOB          SCHONBERG,              BINYOMIN             SCHONBERG,
  BINYOMIN HALPERN, RAPHAEL BAROUCH ELKAIM,
  BUSHWICK OPERATIONS LLC, KINGSTON OPERATIONS                                       Case No.:
  LLC, JEFFERSON OPERATIONS LLC, 369 GATES                                           17-cv-2161 (CBA)(RML)
  OPERATIONS LLC, 1078 DEKALB OPERATIONS LLC, 618
  LAFAYETTE OPERATIONS LLC, 74 VAN BUREN
  OPERATIONS LLC, 760 WILLOUGHBY OPERATIONS                                          SECOND AMENDED
  LLC, 454 CENTRAL AVENUE OPERATIONS LLC, 855                                        COMPLAINT
  DEKALB AVENUE OPERATIONS LLC, 720 LIVONIA
  OPERATIONS LLC, SLOPE EQUITIES OPERATIONS LLC,                                     JURY TRIAL
  WILLOUGHBY ESTATES OPERATIONS LLC, 73 EMPIRE                                       DEMANDED
  DEVELOPMENT OPERATIONS LLC, 980 ATLANTIC
  HOLDINGS            OPERATIONS             LLC,       325      FRANKLIN
  OPERATIONS LLC, 8 MAPLE AVENUE OPERATIONS LLC
  853 LEXINGTON OPERATIONS LLC, 348 ST. NICHOLAS
  OPERATIONS LLC, 1301 PUTNAM OPERATIONS LLC, 945
  PARK PLACE OPERATIONS LLC, BERTHA SARA
  SCHONBERG, SHIMON ASULIN, YECHIEL BEN-DAVID,
  YAAKOV BEN-SHIMON, AVRAHAM BEN-ZIMRA,
  RACHEL BEN-ZIMRA, NETANEL COHEN-ARAZI, ISAAC
  ELKAIM, JAKOB ELKAIM, DAVID DOV ERNSTER,
  SHMUEL GABAI, MIKE GENUTH, MIRIAM GENUTH,
  RACHEL GOLOMBACK, PINCHAS GROSKOPF, NATHAN
  GROSS, CLARA GROSSMAN, IRVING GROSSMAN,
  ABRAHAM JOSHUA GROSSNASS, FRIEDA KARMEL,
  MORRIS KARMEL, MIRIAM CHAYA LEV (BEN-SIMON),
  AVRAHAM YESHAYAHU LEV, OVED LEVI, YAAKOV
  LEVIN, SIMHA MAIMON, YOSEF MAIMON, MORDECHAI
  YAAKOV MEYER, SARA MEYER, MICHAEL MULLER,
  PINHAS DOV NEUFELD, ABRAHAM PASKAS, DAVID
  SCHONFELD, PNINA SCHONFELD, ITAMAR SHAYA,
  SHIMON            SHENKER, YOSSEF SHTERN, ZEVULUN
  VEICHELDER,             ABRAHAM              VINBERG,           ELYASHIV
  MENAHEM WEIL, YAAKOV WIZMAN, AVRAHAM
  ZAKUTA, AND CHAJA CHAVA ZWIEBEL,

                                     Plaintiffs,

                            v.

  YECHEZKEL                STRULOVICH                a/k/a        CHASKIEL
  STRULOVITCH, YECHIEL OBERLANDER a/k/a MICI
  OBERLANDER a/k/a MIHAY OBERLANDER, CSRE LLC,
  -------------------------------------------------------------------------------X
  -------------------------------------------------------------------------------X
                      -- caption
                         caption continued
                                  continued onon next
                                                  next page
                                                        page --
     Case
      Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 2 of 51 PageID #: 574


  -------------------------------------------------------------------------------X
  CS CONSTRUCTION GROUP LLC, GOOD LIVING
  MANAGEMENT LLC, 908 BERGEN STREET LLC, 901
  BUSHWICK AVENUE LLC, 106 KINGSTON LLC, 1213
  JEFFERSON LLC, GATES EQUITY HOLDINGS LLC, 1078
  DEKALB LLC, 618 LAFAYETTE LLC, 74 VAN BUREN                                        Case No.:
  LLC, 762 WILLOUGHBY LLC, 454 CENTRAL AVENUE                                        17-cv-2161 (CBA)(RML)
  LLC, 855 DEKALB AVENUE LLC, 720 LIVONIA
  DEVELOPMENT LLC, 853 LEXINGTON LLC, 657-665 5th
  AVENUE LLC, WILLOUGHBY ESTATES LLC, 73 EMPIRE                                      SECOND AMENDED
  DEVELOPMENT LLC, 980 ATLANTIC HOLDINGS LLC,                                        COMPLAINT
  325 FRANKLIN LLC, 945 PARK PL LLC, 1301 PUTNAM
  LLC, 348 ST. NICHOLAS LLC, APC HOLDING 1 LLC, CSY                                  JURY TRIAL
  HOLDINGS LLC, 53 STANHOPE LLC, 1125-1133 GREENE                                    DEMANDED
  AVE LLC, 834 METROPOLITAN AVENUE LLC, 92 SOUTH
  4TH STREET, LLC, THE HOWARD DAY HOUSE LLC, 55
  STANHOPE LLC, 599-601 WILLOUGHBY LLC, 1217
  BEDFORD LLC, 1266 PACIFIC LLC, CSN PARTNERS L.P.,
  196 ALBANY HOLDINGS L.P, FULTON STREET
  HOLDNGS LLC, 100 JEFFERSON REALTY LLC, 167 HART
  LLC, 741 LEXINGTON LLC, 296 COOPER LLC, 41-49
  SPENCER LLC, CS YH CONDOS LLC, GOLD CLIFF LLC,
  MYRTLINO HOLDINGS, LLC, WILLTROUT REALTY LLC,
  SLOPE OFFICES LLC, STAGG STUDIOS LLC, AND JOHN
  DOES 1-10 AND XYZ CORPS. 1-10 SUCH INDIVIDUALS OR
  ENTITIES BEING UNKNOWN ENTITIES PRESENTLY IN CONTRACT TO
  ACQUIRE THE PARCELS OF REAL PROPERTY LOCATED AT 618
  LAFAYETTE AVENUE, 1018 DEKALB AVENUE, 853 LEXINGTON
  AVENUE AND 657-665A FIFTH AVENUE,

                                      Defendants.
  -------------------------------------------------------------------------------X
                     - caption continued from first page -
     Case
      Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 3 of 51 PageID #: 575




                                         INTRODUCTION

         1.      The defendants, Yechezkel Strulovich (“Strulovich”) and Yechiel Oberlander

  (“Oberlander”) (collectively, the “Individual Defendants”), engaged in a massive scheme to

  defraud over 180 people out of more than $20,000,000 through the promotion of so-called

  “investments” in New York real estate.

         2.      The Individual Defendants misrepresented to Jacob Schonberg (“Jacob”),

  Binyomin Schonberg (“Schonberg”), Binyomin Halpern (“Halpern”), and Raphael Barouch

  Elkaim (“Elkaim”) (collectively, the “Original Plaintiffs”) and the other Individual Plaintiffs

  (defined infra) (collectively, the “Investors”), who are the members of the LLC Plaintiffs

  (defined infra), that the money they would be investing with the Individual Defendants would be

  used to purchase 22 specific properties located primarily in Kings County, New York (the

  “Investment Properties”), which would each be owned by separate limited liability companies

  (the “Holding Company Defendants”) which would have the following membership interests:

  (i) Fifty-Five Percent (55%) by the Individual Defendants’ wholly owned entity, Defendant

  CSRE LLC (“CSRE”); and (ii) Forty-Five Percent (45%) by an operating entity named after each

  property (the “Operating Entities”) that would be owned by the Original Plaintiffs and various

  other Investors.

         3.      The Individual Defendants further represented that they would then develop the

  Investment Properties and rent them out to commercial and residential tenants for profits that

  would be generated solely as a result of the efforts of the Individual Defendants.

         4.      In exchange for the Investors’ capital contributions, the Individual Defendants

  represented to the Investors that they would, among other things, receive the return of their

  investment in a set, relatively short, period of time, usually between six (6) and seven (7)
     Case
      Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 4 of 51 PageID #: 576



  months, and that thereafter 45% of the profits derived from the Investment Properties would be

  paid to the Operating Entities, and thus to the Investors investing in that particular property.

         5.      In furtherance of this scheme, Defendants generated and distributed to the

  Investors fraudulent prospectuses for each of the 22 Investment Properties to be purchased and

  developed with the Plaintiffs’ money (the “Fraudulent Prospectuses”).

         6.      Once Defendants received the Investors’ funds, Defendants distributed to

  Plaintiffs fraudulent updates and assurances as to the status of the Investment Properties and

  Defendants’ rate of progress, in order to avoid the arousal of any suspicion. Defendants used the

  mail, wire service, fax and internet to accomplish the transmission of the Fraudulent

  Prospectuses, and other false information, and to effect the transfer of the funds between

  Plaintiffs and Defendants.

         7.      The entire process was nothing more than an elaborate fraud to personally enrich

  the Individual Defendants and their wholly owned entities, such as CSRE, at Plaintiffs’ expense,

  which enrichment to date totals more than $90,000,000 in cash and equity in properties

  purchased and developed by the Individual Defendants using the funds fraudulently procured

  from the Investors and through bank fraud.

         8.      The Fraudulent Prospectuses sent to the Investors by the Individual Defendants

  grossly inflated the price and value of the Investment Properties in order to induce investors to

  invest significantly more than what was required for the Individual Defendants to purchase and

  develop the Investment Properties and misrepresented that the Individual Defendants intended to

  develop those properties within a specifically represented time frame—or develop them at all—

  and that the Individual Defendants intended to distribute any profits to the Investors.

         9.      Then, instead of using these excess investment funds provided by the Investors
     Case
      Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 5 of 51 PageID #: 577



  solely to acquire and develop the Investment Properties, the Individual Defendants secretly

  diverted the excess funds for their exclusive benefit, including to purchase and develop different

  properties (the “Secret Properties”), for the Individual Defendants’ personal enrichment to the

  total exclusion of the Investors, whose money was misused to purchase them.

         10.     With respect to the vast majority of the Investment Properties that the Individual

  Defendants purchased on behalf of the Investors, rather than developing these Investment

  Properties, the Individual Defendants have left them to languish, undeveloped and dilapidated,

  accruing millions of dollars in interest, falling into breach of mortgages and other defaults.

         11.     Further exacerbating the harm to Plaintiffs is that the continuing deterioration of

  these Investment Properties is making their renovation more difficult and more expensive to

  accomplish, leaving no realistic prospect of generating a return for the Investors, resulting in

  devastating losses to Plaintiffs.

                                      JURISDICTION & VENUE

         12.     This action arises out of, inter alia, violations of §10(b) of the Securities

  Exchange Act of 1934 [15 U.S.C. § 78j(b)], and Rule 10b-5 enacted there under [17 C.F.R.

  240.10b-5]. Accordingly, this Court has subject matter jurisdiction over this action pursuant to

  28 U.S.C. § 1331 and 15 U.S.C. § 78aa.

         13.     The Court has supplemental jurisdiction over the state law claims for relief

  pursuant to 28 U.S.C. § 1367(a) because these claims arise from a common nucleus of operative

  facts and are so intertwined with the federal claims for relief as to make an exercise of the

  Court’s jurisdiction appropriate.

         14.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because at least one of the

  Individual Defendants is a resident of this District, the properties that are the subject of this
     Case
      Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 6 of 51 PageID #: 578



  action are situated in this District, and a substantial part of the acts or omissions giving rise to

  this action occurred here in this District.

                                                THE PARTIES

          15.      The Original Plaintiffs, Plaintiffs Jacob, Schonberg, Halpern, and Elkaim are

  natural persons residing in the State of Israel, and the newly joined Plaintiffs Bertha Sara

  Schonberg, Shimon Asulin, Yechiel Ben-David, Yaakov Ben-Shimon, Avraham Ben-Zimra,

  Rachel Ben-Zimra, Netanel Cohen-Arazi, Isaac Elkaim, Jakob Elkaim, David Dov Ernster,

  Shmuel Gabai, Mike Genuth, Miriam Genuth, Rachel Golomback, Pinchas Groskopf, Nathan

  Gross, Clara Grossman, Irving Grossman, Abraham Joshua Grossnass, Frieda Karmel, Morris

  Karmel, Miriam Chaya Lev (Ben-Simon), Avraham Yeshayahu Lev, Oved Levi, Yaakov Levin,

  Simha Maimon, Yosef Maimon, Mordechai Yaakov Meyer, Sara Meyer, Michael Muller, Pinhas

  Dov Neufeld, Abraham Paskas, David Schonfeld, Pnina Schonfeld, Itamar Shaya, Shimon

  Shenker, Yossef Shtern, Zevulun Veichelder, Abraham Vinberg, Elyashiv Menahem Weil,

  Yaakov Wizman, Avraham Zakuta, and Chaja Chava Zwiebel, (as discussed supra, these

  individuals, together with the Original Plaintiffs, are collectively referred to as the “Investors”)

  are natural persons residing in the state of Israel. For nearly all of the Investors, English is not

  their first language.

          16.     Plaintiffs 908 Bergen Operations LLC, Bushwick Operations LLC, Kingston

  Operations LLC, Jefferson Operations LLC, 369 Gates Operations LLC, 1078 Dekalb

  Operations LLC, 618 Lafayette Operations LLC, 74 Van Buren Operations LLC, 760

  Willoughby Operations LLC,          454 Central Avenue Operations LLC, 855 Dekalb Avenue

  Operations LLC, 720 Livonia Operations LLC, Slope Equities Operations LLC, Willoughby

  Estates Operations LLC, 73 Empire Development Operations LLC, 980 Atlantic Holdings
     Case
      Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 7 of 51 PageID #: 579



  Operations LLC, 325 Franklin Operations LLC, 853 Lexington Operations LLC, 8 Maple

  Avenue Operations LLC, 348 St. Nicholas Operations LLC, 1301 Putnam Operations LLC and

  945 Park Place Operations LLC (collectively, the “LLC Plaintiffs”) are each New York limited

  liability companies with a principal place of business in Brooklyn, New York.

          17.    The LLC Plaintiffs have resolved to interpose direct claims in this action against

  all of the Defendants herein.

          18.    Defendants 908 Bushwick Avenue LLC, 901 Bushwick Avenue LLC, 106

  Kingston LLC, 1213 Jefferson LLC, Gates Equity Holdings LLC, 1078 Dekalb LLC, 618

  Lafayette LLC, 74 Van Buren LLC, 762 Willoughby LLC, 454 Central Avenue LLC, 855

  Dekalb Avenue LLC, 720 Livonia Development LLC, 853 Lexington LLC, 657-665 Fifth

  Avenue LLC, Willoughby Estates LLC, 73 Empire Development LLC, 980 Atlantic Holdings

  LLC, 325 Franklin LLC, 945 Park PL LLC, 348 St. Nicholas LLC, 1301 Putnam LLC and CSY

  Holdings LLC (collectively, defined supra as the “Holding Company Defendants”) are each

  New York limited liability companies, with a principal place of business in Brooklyn, New

  York.

          19.    The Investors are named in this action in their individual capacities and in their

  capacities as members of the LLC Plaintiffs.

          20.    Each of the Holding Company Defendants, the respective LLC Plaintiffs having a

  Forty-Five Percent (45%) interest therein, and the individual Investors who are members of those

  LLC Plaintiffs are set forth in Schedule A, annexed to this Second Amended Complaint (the

  “Complaint”) and made a material part hereof.

          21.    Each of the LLC Plaintiffs has a membership interest in one of the Holding

  Company Defendants and holds all of the Investor Plaintiffs’ interests in the Investment
     Case
      Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 8 of 51 PageID #: 580



  Properties.

         22.     Each of the Holding Company Defendants holds title to one of the Investment

  Properties.

         23.     All of the Investment Properties are located in Brooklyn, New York, except for

  (i) 8 Maple Avenue, which is located in Bay Shore, New York in Suffolk County; and

  (ii) 348 St. Nicholas Avenue, which is located in New York, New York.

         24.     There are over 180 separate Investors in the Investment Properties who are

  members of their respective LLC Plaintiffs.

         25.     Strulovich resides in Brooklyn, New York and Oberlander is a United States

  citizen presently residing in the State of Israel and frequently comes to New York for “business.”

         26.     The Individual Defendants are the managers of the Holding Company

  Defendants.

         27.     The Individual Defendants also convinced the Investors to make the Individual

  Defendants managers of the LLC Plaintiffs so that the Individual Defendants could ensure the

  Investors did not receive accurate financial information and so the Individual Defendants could

  maintain full control over the distributions made thereunder.

         28.     CSRE, CS Construction LLC, and Goodliving Management LLC are New York

  limited liability companies owned and controlled by the Individual Defendants (collectively, the

  “Construction Management Defendants”).

         29.     Defendants APC Holding 1 LLC, 53 Stanhope LLC, 1125-1133 Greene Ave

  LLC, 834 Metropolitan Avenue LLC, 92 South 4th Street, LLC, The Howard Day House LLC,

  55 Stanhope LLC, 599-601 Willoughby LLC, 1217 Bedford LLC, 1266 Pacific LLC,

  CSN Partners L.P., 196 Albany Holdings L.P., Fulton Street Holdings LLC, 100 Jefferson
     Case
      Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 9 of 51 PageID #: 581



  Realty LLC, 167 Hart LLC, 741 Lexington LLC, 296 Cooper LLC, Gold Cliff LLC and CS YH

  Condos LLC (the “Secret LLC Defendants”), are each New York limited liability companies or

  New York limited partnerships, with a principal place of business in Brooklyn, New York.

          30.    Each of the Secret LLC Defendants is owned and controlled by the Individual

  Defendants.

          31.    As set forth in Schedule B to this Complaint, each of the Secret LLC Defendants

  holds title to one of the Secret Properties, each of which are located in Brooklyn, New York.

          32.    Defendants Myrtlino Holdings, LLC, Willtrout Realtry LLC, Stagg Studios LLC,

  41-49 Spencer LLC, and Slope Offices LLC (the “Additional Secret LLC Defendants”) are

  each New York limited liability companies with a principal place of business in Brooklyn, New

  York.

          33.    Each of the Additional Secret LLC Defendants is owned and controlled by the

  Individual Defendants.

          34.    John Does 1-10 and/or XYZ Corps. 1-10, the identity of whom and/or which

  cannot presently be sufficiently identified without further discovery and/or investigation, are the

  names of the individual and/or entities to which certain Investment Properties are in improperly

  in contract to be sold.

                       FACTS COMMON TO ALL CAUSES OF ACTION

          35.    In or about early 2012, Oberlander, who is a member of a tight-knit group of

  Orthodox Jewish people living in Israel, initially approached the Original Plaintiffs, to invest

  money with Oberlander and his longtime business partner, Strulovich, in connection with a real

  estate project located at 908 Bergen Street, Brooklyn, New York.

          36.    Oberlander represented to the Original Plaintiffs that the real estate for this project
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 10 of 51 PageID #: 582



  was to be acquired and developed by Strulovich—a well-known and sophisticated New York

  City real estate developer with over a decade of experience navigating the complexities of the

  New York City real estate market.

         37.     Oberlander knew that the Original Plaintiffs were well-respected and trusted

  members of their community and, thus, enlisting them in his real estate projects would legitimize

  those projects and influence others in their community to do the same, thereby allowing

  Oberlander to effectuate a carefully calculated scheme to defraud hundreds of investors over the

  course of several years.

         38.     Oberlander also targeted the Original Plaintiffs and the numerous other foreign

  overseas Investors for his elaborate fraudulent scheme because he knew that they (i) were not

  United States citizens or residents and thus would not likely be able to visibly inspect the

  Investment Properties; (ii) were unfamiliar with the complexities of New York real estate and

  construction; (iii) were not represented by counsel in these matters; and (iv) would trust him

  completely to represent their best interests and arrange all of the complex legal and logistical

  matters that came up throughout these deals, with which they were thoroughly unfamiliar.

         39.     In addition to foreign overseas Investors, Strulovich and Oberlander targeted

  certain American and Canadian investors because he knew that (i) they were similarly unfamiliar

  with the complexities of New York real estate and construction; (ii) they were not represented by

  counsel in these matters; and (iii) they would trust them completely to represent their best

  interests and arrange all of the complex legal and logistical matters that came up throughout

  these deals, with which they were thoroughly unfamiliar.

         40.     Oberlander and Strulovich advised the Investors that Oberlander and Strulovich

  would own their 55 percent interest in the Investment Properties through their holding company
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 11 of 51 PageID #: 583



  CSRE, and that they would manage the company through same, in accordance with the

  Prospectuses.

         41.      At the time that each and every one of the 180 Investors transferred money for

  each of the 22 Investment Properties, no operating agreement was presented to the members of

  the LLC Plaintiffs for review or signature, nor was the execution of any operating agreement

  made a condition of making the investment, becoming a member in any of the LLC Plaintiffs, or

  otherwise acquiring an interest in any of the LLC Plaintiffs, and thus an interest in the

  Investment Properties.

  A.     The Misrepresentations Contained in the Prospectuses

         42.      Between February 6, 2012 and September 14, 2014, the Individual Defendants

  transmitted Prospectuses to the Investors for each of the 22 Investment Properties containing

  certain representations and business plans designed to induce the Investors to invest in

  approximately 22 specifically identified parcels of real estate for the purposes of renovating

  commercial and residential units, developing existing buildings to add additional residential

  units, and in some instances, constructing new buildings on empty parcels of real estate for the

  purpose of renting the newly developed and renovated commercial and residential units thereon.

         43.      Each of the Fraudulent Prospectuses represented to the Investors: (i) the purchase

  price of the property or properties, including closing costs, (ii) the amount of the original bank

  loan that the Individual Defendants would obtain to finance the remainder of the project; (iii) a

  date certain by which construction would be completed; and that (iv) Investors would receive the

  return of their original investment in a relatively short period through a refinancing of the

  original bank loan, which would take place at a specified time period after the closing on the

  Property, and that, thereafter, the Investors would receive 45% of the profits.
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 12 of 51 PageID #: 584



         44.     None of the Fraudulent Prospectuses contained arbitration provisions or any

  disclaimers as to fraud, liability or otherwise.

         45.     The Fraudulent Prospectuses also set forth the following “obligations” of the

  Individual Defendants for each of the 22 Investment Properties: (i) to acquire the property

  through an LLC (the Defendant Holding Companies) in which the Investors (through the LLC

  Plaintiffs) would own a 45 percent interest; (ii) to return the equity investment of the Investors

  prior to the division of profits as set forth above; (iii) to organize the bank loans described in the

  Fraudulent Prospectuses; (iv) to develop the Investment Properties in accordance with the

  descriptions set forth in the Fraudulent Prospectuses; (v) to deal with the rentals of the

  apartments and or commercial spaces; (vi) to complete the projects within a specified time period

  following closing; (vii) to deal with all tax reporting and governmental related matters and

  comply with laws; and (viii) to handle, manage and take care of the project under construction

  and further the rental and sale to further the success of the business.

         46.     Additionally, in each Fraudulent Prospectus the Individual Defendants

  specifically represented to the Investors that the profits from their investments would depend

  solely on the efforts of the Individual Defendants, stating that the Individual Defendants would

  “attend to, manage, and worry for the project in its formation, continuation, rental, and sale all

  attention necessary for the success of the business.”

      SPECIFIC MISREPRESENTATIONS IN THE FRAUDULENT PROSPECTUSES

                                           908 Bergen Street

         47.     On or about February 6, 2012, the Individual Defendants transmitted to the

  Original Plaintiffs and the other members of 908 Bergen Operations LLC a Fraudulent

  Prospectus to induce them to invest $250,000 for the purchase and development of 908 Bergen
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 13 of 51 PageID #: 585



  Street.

            48.   The Fraudulent Prospectus misrepresented, inter alia, that the purchase price of

  this property, including closing costs, was going to be $425,000.

            49.   But contrary to this misrepresentation, the Individual Defendants knew that actual

  price that the Strulovich Defendants would pay for the property was only $200,000.

                                           853 Lexington Avenue

            50.   On or about July 16, 2012, the Individual Defendants transmitted to the members

  of 853 Lexington Operations LLC a Fraudulent Prospectus to induce them to invest $650,000 for

  the purchase and development of 853 Lexington Avenue.

            51.   The Fraudulent Prospectus misrepresented, inter alia, that the purchase price of

  this property, including closing costs, was going to be $1,485,000.

            52.   But contrary to this misrepresentation, the Individual Defendants knew that the

  actual price that they would pay for the property was only $965,000.1

                                            74 Van Buren Street

            53.   On November 4, 2012, the Individual Defendants transmitted to the members of

  74 Van Buren Operations LLC a Fraudulent Prospectus to induce them to invest $120,000 for the

  purchase and development of 74 Van Buren Street.

            54.   The Fraudulent Prospectus misrepresented, inter alia, that the purchase price of

  these property, including closing costs, was going to be $475,000.

            55.   But contrary to this misrepresentation, the Individual Defendants knew that they

  would only pay $315,000 for the purchase of this Investment Property.

  1
    The misrepresentations in the Fraudulent Prospectuses were not the only ones made in connection with the
  Property at 853 Lexington. In May 2013, the Individual Defendants transmitted reports to the Investors of this
  project, by electronic mail, that the Individual Defendants had received approval to expand the project at 853
  Lexington Avenue and required an immediate additional cash investment of $800,000. Despite receiving those
  funds from the members of the LLC Plaintiff owning an interest in 853 Lexington, renovations did not progress.
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 14 of 51 PageID #: 586



                                     762 Willoughby Avenue

         56.    In yet another fraudulent misrepresentation, on or about December 19, 2012, the

  Individual Defendants transmitted to the Original Plaintiffs, a Fraudulent Prospectus to induce

  them to invest $520,000 for the purchase and development of 762 Willoughby Avenue.

         57.    The Fraudulent Prospectus misrepresented, inter alia, that the purchase price of

  this property, including closing costs, which they purchased two days later, was going to be

  $1,295,000.

         58.    But contrary to this misrepresentation, the Individual Defendants knew that the

  actual price that they would pay for the property was only $995,000, for which the Individual

  Defendants had already secured financing of $1.1 million.

                          454 Central Avenue and 855 Dekalb Avenue

         59.    Likewise, on or about May 16, 2013, the Individual Defendants transmitted to the

  members of 454 Central Avenue Operations LLC and 855 Dekalb Avenue Operations LLC a

  Fraudulent Prospectus to induce them to invest $1,290,000 for the purchase and development of

  454 Central Avenue and 855 Dekalb Avenue.

         60.    The Prospectuses misrepresented, inter alia, that the purchase price of the 454

  Central Avenue, including closing costs, was going to be $550,000, and the purchase price of

  855 Dekalb Avenue was going to be $1,800,000.

         61.    But contrary to this misrepresentation, the Individual Defendants knew that the

  actual price they would pay for 454 Central was only $420,000.

         62.    Worse still is that the Individual Defendants failed to disclose that they had

  already purchased 855 Dekalb over a year before they solicited the members of 855 Dekalb

  Avenue Operations LLC for money to allegedly be used to “acquire” the property, and that the
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 15 of 51 PageID #: 587



  Individual Defendants knew that the actual purchase price they paid was only $825,000.

                                       525 Willoughby Avenue

         63.     Similarly, on or about October 29, 2013 the Individual Defendants transmitted to

  the members of Willoughby Estates Operations LLC a Fraudulent Prospectus to induce them to

  invest $400,000 for the purchase and development of 525 Willoughby Avenue.

         64.     The Fraudulent Prospectus misrepresented, inter alia, that the purchase price of

  this property, including closing costs, was going to be $750,000.

         65.     But contrary to this misrepresentation, the actual price the Individual Defendants

  knew they would pay for the property was only $600,000.

                                            8 Maple Avenue

         66.     Additionally, on or about March 2014, the Individual Defendants transmitted a

  Fraudulent Prospectuses for the purchase of a fully renovated and operational medical office at 8

  Maple Avenue, in Bay Shore New York, in order to induce the members of 8 Maple Avenue

  Operations LLC to invest.

         67.     The Fraudulent Prospectus for this property stated that it was a 1) fully

  functioning medical office, 2) had a monthly rent roll of $30,000, and 3) that the Individual

  Defendants had hired accountants to review the books and records provided by the sellers in

  order to confirm the viability of the project.

         68.     However, contrary to the representations in the Fraudulent Prospectus, the

  Individual Defendants concealed, that (i) there were no permits in place to operate the project in

  accordance with the Fraudulent Prospectus; (ii) the medical business that was represented to be a

  tenant had already gone out of business; and (iii) the Individual Defendants had not, in fact, hired

  any accountants to review the books and records at all.
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 16 of 51 PageID #: 588



         69.     Further still, the Individual Defendants failed to disclose that, as a result of the

  shortfall created by the failed medical business at 8 Maple, they were already soliciting

  additional investors for the project and would use the funds from these other investors to cover

  the shortfall and as a result, would dilute the Investors who had already invested in this project.

                          73 Empire Boulevard and 980 Atlantic Avenue

         70.     Additionally, on October 15, 2013 and March 19, 2014, respectively, the

  Individual Defendants transmitted Fraudulent Prospectuses for the purchase of ground leases and

  the development of buildings located on 73 Empire Boulevard and 980 Atlantic Avenue to

  induce the Investors to invest in (i) 73 Empire Development Operations LLC, for 73 Empire

  Boulevard; and (ii) 980 Atlantic Holdings Operations LLC, for 980 Atlantic.

         71.     The Fraudulent Prospectuses for these projects misrepresented, inter alia, that the

  purchase prices of these ground leases, including closing costs, were going to be $1,000,000 and

  $1,250,000 respectively.

         72.     But contrary to these misrepresentations, and without disclosing any additional

  facts to the Investors, the Individual Defendants acquired these ground leases on 73 Empire

  Boulevard and 980 Atlantic Avenue for either no upfront fees whatsoever or nominal fees.

                                         657-665 5th Avenue

         73.     Next, in or about June 2013, the Individual Defendants transmitted a Fraudulent

  Prospectus to the members of Slope Equities Operations LLC, to induce them to invest

  $3,940,000, and then an additional $709,200, for a total of $4,649,200, in 657-665 5th Avenue.

         74.     The Individual Defendants, through the Fraudulent Prospectus, represented, inter

  alia, that the building had: (i) 39 empty apartments; (ii) 3 occupied apartments that would be

  vacated shortly in order to allow renovations to proceed; (iii) the project would be renovated to
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 17 of 51 PageID #: 589



  completion within 7 months; and (iv) that when completed, the project would have 42

  apartments.

         75.     Contrary to these representations, which the Individual Defendants knew were

  false when they were made, (i) the building did not have 39 empty residential apartments;

  (ii) the building was not even zoned for a 42 apartment building and; (iii) the Individual

  Defendants had spoken with an attorney who advised them that it would not be possible to evict

  the three tenants within the time frame they represented, if at all. Further, given the conditions in

  the community, the Individual Defendants knew or should have known that they would not get

  approval from the necessary city and local administrative agencies that were necessary in order

  to make the renovations and additions that they represented were not only possible, but would be

  completed, within 7 months of closing.

                                         720 Livonia Avenue

         76.     Next, in or about October November 2014 the Individual Defendants transmitted

  a Fraudulent Prospectus to the Investors to induce them to invest $3,300,000 in order to purchase

  the Investment Property located at 720 Livonia Avenue.

         77.     As in the other Fraudulent Prospectuses, this property would be owned 55% by

  CSRE and 45% by an LLC Plaintiff (i.e., 720 Livonia Operations LLC) and in exchange for their

  investment, the Investors would receive an interest in the LLC Plaintiff for this property (720

  Livonia Operations LLC).

         78.     However, the Individual Defendants intentionally omitted from the Fraudulent

  Prospectus for this Investment Property that they had already sold to an individual named Chaim

  Landau the right to own a direct ownership interest in this Investment Property once the

  Individual Defendants purchased it.
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 18 of 51 PageID #: 590



         79.     There is presently pending in the New York State Supreme Court, County of

  Kings, an action entitled Chaim Landau v. Chaskiel Strulovitch et al., in which the Plaintiff has

  sued Strulovich and 720 Livonia Development LLC and placed a Notice of Pendency on this

  Investment Property in order to enforce his rights to own a portion of this Investment Property.

                         Additional Representations That Permeated
            All 22 Fraudulent Prospectuses for Each of the 22 Investment Properties

         80.     In addition to foregoing misrepresentations regarding, inter alia, the actual

  purchase prices for the Investment Properties, and as such, the true projected cost for these

  projects, the Individual Defendants further maximized the cash that they could access and divert

  to themselves by inflating the projected costs of construction in the Fraudulent Prospectuses in

  order to justify taking excessive loans and fully leveraging these Investment Properties on the

  day that they purchased them.

         81.     Often, in fact, the Individual Defendants took out loans on the day the Investment

  Properties were purchased in the name of the Holding Company Defendants, which were secured

  by mortgages on the Investment Properties in amounts far exceeding the price paid for the

  Investment Properties.

  B.     The Individual Defendants Secure
         $20,000,000 in Investments by Perpetuating the Scheme

         82.     In total, relying upon the Individual Defendants’ misrepresentations in the

  Fraudulent Prospectuses, the 180 Investors who make up all of the members of the of the LLC

  Plaintiffs transferred to the Individual Defendants more than $20 million shortly after receiving

  the Prospectuses.

         83.     Combining the $20 million received from the Investors with over $35 million in

  bank loans that the Individual Defendants took out in the names of the Holding Companies, and
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 19 of 51 PageID #: 591



  which were secured by mortgages on the Investment Properties, each of the Holding Company

  Defendants should have been flush with more than sufficient cash to complete, or at least

  substantially complete, construction on all of these Investment Properties within the represented

  time frames.

         84.     In order to deceive the Investors to continue investing with the Individual

  Defendants, the Individual Defendants employed numerous scam tactics in the style of Bernie

  Madoff.

         85.     The first such tactic was to perform light construction to superficially renovate

  some of the smaller Investment Properties, refinance the original bank loans for these properties,

  and utilize those mortgage proceeds to refund the principal of the Investors’ investment, so that

  the Investors would be lulled into a false sense of security and the misimpression that the

  Individual Defendants would return to them the principal of the larger investments the Individual

  Defendants were seeking or which they planned to seek.

         86.     For example, albeit after what seemed at the time to be relatively minor

  construction delays, and for what the Investors would later discover were far lower construction

  costs than represented by the Individual Defendants, the Individual Defendants refinanced loans

  and returned some of the investment funds made on 6 of the 22 Investment Properties: 908

  Bergen Street, 106 Kingston Avenue, 1213 Jefferson Avenue, 618 Lafayette Avenue, 1078

  Dekalb Avenue, and 325 Franklin Avenue.

         87.     Also in the style of Bernie Madoff, the Individual Defendants provided hundreds

  of fraudulent, inaccurate and deceptive updates purporting to: (i) communicate the progress that

  had allegedly been made on construction of the Investment Properties, which included

  photographs of individuals purportedly performing construction work; and (ii) explain away
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 20 of 51 PageID #: 592



  delays in finishing renovations, construction, refinancing, returning the Investors’ initial

  investment, and for not yet realizing any rental income.

  C.      The Individual Defendants’ Looting of Plaintiffs’ Money
          And the Devastating Damages Caused to Plaintiffs and the Investment Properties

          88.     Instead of using (i) the funds invested by the Investors and (ii) the mortgage

  proceeds derived from loans secured by the Investment Properties solely in connection with

  these Investment Properties, the Individual Defendants diverted the funds belonging to the

  Investment Properties for their own personal enrichment and engaged in other misconduct to

  further their scheme to defraud Plaintiffs and enrich themselves.

          89.     For example, the Individual Defendants, directly, and through their wholly owned

  companies, CS Construction LLC, Goodliving Management LLC, and the Additional Secret

  LLC Defendants, used significant sums of the money invested by the Investors to (i) pay

  themselves cash to support their own lavish lifestyles; (ii) pay their own personal and

  professional debts; (iii) purchase and develop the Secret Properties for their own personal

  enrichment, whose value is at least in the tens, if not hundreds, of millions of dollars; and

  (iv) purchase, develop, or otherwise acquire interests in, other properties that were held by the

  Individual Defendants, or for their benefit, in the name of the Additional Secret Defendants, and

  thereafter sell those properties and/or their interests therein and divert the proceeds therefrom

  solely for their own benefit and to the exclusion of Plaintiffs.2

          90.     In fact, Strulovich’s own records demonstrate that he and Oberlander strategically

  solicited funds from the Plaintiffs at times when the Individual Defendants needed monies to

  close on the Secret Properties.

          91.     Additionally, without disclosing anything to Plaintiffs, the Individual Defendants

  2
    Discovery is expected to show that the Individual Defendants’ relatives such as Moses Strulovich, and an
  individual named Imre Oberlander actively participated and benefitted from this fraudulent scheme.
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 21 of 51 PageID #: 593



  improperly used the Investment Properties as collateral to secure loans that were given to the

  Secret LLC Defendants or to obtain money to purchase property on behalf of the Individual

  Defendants or their affiliated entities.

          92.      Further, for more than half of the Investment Properties, Strulovich personally

  executed mortgages, bank documents, and deeds, in which he falsely swore, or otherwise

  represented, that he was the sole member of the LLC Defendant that purchased the Investment

  Properties in order to position himself to both secretly divert loan proceeds to himself and

  Oberlander and to repudiate the rights of the Individual Plaintiffs in the event that they were ever

  to discover and resist his self-dealing.

                853 Lexington Avenue, 1078 Dekalb Avenue, and 618 Lafayette Avenue

          93.      One example of this is the Individual Defendants’ current attempt to sell

  853 Lexington Avenue without the knowledge or consent of the Plaintiffs, discussed infra.

          94.      Discovery will show that Strulovich presented fraudulent operating agreements to

  various banks in order to induce the banks into giving him sole member loans or other loans, on

  more advantageous terms than he otherwise would have been able to obtain, and for the purpose

  of deceiving the banks into believing that there were no other partners/members in the company

  or real estate venture, despite the contrary.

          95.      In fact, many banks and lending institutions have commenced foreclosure actions

  against Strulovich and the Holding Company Defendants for doing just this.

                   1173 Bergen Street, 720 Livonia Avenue and 196 Albany Avenue

          96.      Another egregious con-artist tactic involved one of the final projects in which the

  Investors invested before discovering evidence of the Individual Defendants’ fraud.

          97.      In August 2014, the Individual Defendants offered the Original Plaintiffs the
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 22 of 51 PageID #: 594



  opportunity to invest in a project at 1173 Bergen Street.

         98.     The Fraudulent Prospectus represented that the cost of acquiring the parcel of

  property at 1173 Bergen would be $4.7 million.

         99.     The Individual Defendants proceeded to immediately collect approximately

  $2,500,000 in equity from the Original Plaintiffs and other Investors.

         100.    In or about October 2014, the Individual Defendants misrepresented to the

  Original Plaintiffs and the other Investors that: (i) the opportunity to purchase 1173 Bergen

  Street had fallen through and (ii) instead of refunding the $2.5 million, induced the Investors

  who had earmarked funds for the project at 1173 Bergen Street to contribute an additional

  $900,000 so the Individual Defendants could purchase for the Investors a different property, a

  project on 720 Livonia Avenue.

         101.    The Individual Defendants then further misrepresented at that time that this would

  be a lucrative investment as Strulovich had an agreement with New York City to execute a 15-

  year lease once he had closed on this property.

         102.    But this was a lie, as the deal to purchase 1173 Bergen had not fallen through. In

  fact, the Individual Defendants had actually assembled a three-building package from the same

  sellers to purchase the Secret Property located at 1173 Bergen Street, 196 Albany Avenue and

  the Investment Property located on 720 Livonia Avenue.

         103.    Specifically, the    Individual Defendants      failed to     disclose that since,

  June 25, 2014, they had been in contract to purchase two Secret Properties from the same sellers:

  1173 Bergen Street, as well as another Secret Property located at 196 Albany Avenue.

         104.    Then, in August 2014, the Individual Defendants contracted with the same seller

  to purchase 720 Livonia as part of this discounted three-building package.
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 23 of 51 PageID #: 595



         105.    Further, despite the Individual Defendants misrepresentation that they had

  repurposed Investors’ money earmarked for 1173 Bergen for the purpose of acquiring and

  developing 720 Livonia, the Individual Defendants instead actually used the Investors’ funds, as

  well as the additional funds the Individual Defendants represented were necessary to purchase

  720 Livonia Avenue, to cover a cash shortfall which was necessary for the Individual Defendants

  to close on 196 Albany Avenue on November 25, 2014.

         106.    Thus, contrary to their misrepresentation, the Individual Defendants also used the

  Investors funds to close on 1173 Bergen Avenue on November 25, 2014 for a purchase price of

  $2,500,000, more than $2.2 million less than represented in the Fraudulent Prospectus

  transmitted to the Individual Plaintiffs.

         107.    Even worse, 196 Albany Ave is now a $10,000,000 renovated building with an

  already existing rent roll, which the Individual Defendants kept for themselves to the exclusion

  of the Plaintiffs’ whose money they had just used to acquire it.

         108.    Similarly, 1173 Bergen Ave is a lucrative property the Individual Defendants are

  actively developing—to the exclusion of Plaintiffs—without delay.

         109.    The Individual Defendants further misrepresented that the they had closed on 720

  Livonia Avenue in January 2015, when in fact, they had not, but were forced to do so much later

  because they had used the funds supplied by Investors to acquire 720 Livonia Avenue for other

  purposes detailed above.

         110.    The Individual Defendants have also received mortgage proceeds from loans

  securing the Investment Property at 720 Livonia Avenue in the amount of $3.4 million, which

  they have diverted for their exclusive personal enrichment rather than use in connection with the

  project at 720 Livonia.
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 24 of 51 PageID #: 596



         111.    Meanwhile, this Investment Property is still languishing, unoccupied and

  unrenovated, and the more that it deteriorates the more expensive and unprofitable it will be to

  properly perform the renovations necessary for it to be fit for being occupied by tenants.

         112.    This is one example of the scheme to defraud and how it was executed, but the

  same conduct can be found with respect to all of the other Investment Properties.            While

  renovations and rental proceeds on the Secret Properties, like 196 Albany Avenue, are

  flourishing and all of those profits and other monies have been and are being diverted for the

  Individual Defendants’ benefit, the neglect and looting of funds from the Investment Properties

  and the Holding Company Defendants by the Individual Defendants have caused, and continue

  to cause irreparable and pecuniary harm to Plaintiffs and the Investment Properties.

         113.    By way of some other examples, and without limitation:

                14 of the 22 Investment Properties remain in various states of disrepair,
                 depressing their value, making them structurally unsafe and driving away
                 potential tenants (for example, the building at 73 Empire Blvd., which was
                 represented to have been leased to Dollar Tree at a lucrative rate, was lost because
                 Strulovich had not performed any of the necessary improvements or renovations
                 and permitted 73 Empire Boulevard to remain in such disrepair that it has actual
                 trees growing inside of the property that compromise the integrity of the
                 building);

                The Investment Properties have paid and are unnecessarily accruing millions of
                 dollars in compounding interest on loans secured by them, at interest rates of 12-
                 13% per annum. This is largely because the Individual Defendants looted the
                 Companies and raided 100% of the proceeds of construction loans for their own
                 personal enrichment to pay for their personal and business obligations
                 immediately, upon executing loan documents, instead of waiting to withdraw
                 those funds incrementally as the construction on the projects progressed so that
                 the Plaintiffs would not suffer additional damages while construction was not
                 being performed;

                As detailed below, the Investment Properties at 855 Dekalb Avenue, 657 Fifth
                 Avenue, and 525 Willoughby Avenue are presently in foreclosure, there are
                 presently default notices from the banks holding the mortgages on 618 Lafayette
                 Avenue, 1078 Dekalb Avenue, and 106 Kingston Avenue, and the lawyers for the
                 owner of the Investment Property located at 73 Empire Boulevard, in which
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 25 of 51 PageID #: 597



                    Plaintiffs invested money to purchase a ground lease are threatening eviction;

                   Almost all of the Investment Properties are plagued with stop work orders,
                    building code violations, and municipal fines; and

                   The Individual Defendants are diverting rent from the renovated and refinanced
                    Investment Properties and, in at least one instance, have taken out an additional
                    $250,000 loan secured by a mortgage on 618 Lafayette Avenue without disclosing
                    this loan to Plaintiffs, seeking their consent, or distributing 45% of the proceeds to
                    the LLC Plaintiff with an interest in 618 Lafayette Avenue.

  D.      The Secret and Unauthorized Attempts to Sell at Least Four Investment Properties

          114.      The Investors became suspicious of wrongdoing by the Individual Defendants in

  the late spring of 2016 when they discovered that their larger, multi-million dollar investments in

  properties such as 657 Fifth Avenue, 73 Empire Boulevard, and 980 Atlantic Avenue had not

  progressed at all, and the Individual Defendants had reported that they took additional

  undisclosed mortgages on certain properties because the projects required more funding.

          115.      Additionally, this was after a lucrative, long-term lease for 980 Atlantic Avenue

  was to be signed, at which time the Investors began to receive communications from Defendant

  Oberlander purporting to attempt to convey anonymous offers to purchase, at a significant profit,

  the interests held by the Individual Plaintiffs, along with instructions to communicate any similar

  kinds of offers directly through him.

          116.      When approached by the Investors with questions, and when it became clear to

  the Individual Defendants that the Investors were investigating why their investments had

  stalled, the projects were allegedly penniless, and all of their accounts were in overdraft, the

  Individual Defendants began to take secret steps to drain the Investment Properties of more

  equity and to secretly sell certain Investment Properties without the knowledge or consent of

  Plaintiffs.

          117.      Most egregiously, in or about February 2017, the Investors learned that the
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 26 of 51 PageID #: 598



  Individual Defendants were in negotiations with undisclosed third parties to enter into a real

  estate contract to sell 853 Lexington Avenue.

         118.    After the Investors confronted the Individual Defendants, the Individual

  Defendants misrepresented that they ceased negotiations.

         119.    On April 5, 2017, Plaintiffs learned that a closing was imminently scheduled to

  occur, and that the Individual Defendants had misrepresented to all parties involved that they

  have obtained the consent of Plaintiffs for the sale.

         120.    Likewise, in April 2017, Plaintiffs learned for the first time that the Individual

  Defendants also contracted to sell the Investment Property at 657-665 Fifth Avenue (“657 Fifth

  Avenue”) to a developer without their knowledge or consent, and shortly thereafter learned that

  the Investment Properties located at 618 Lafayette Avenue and 1078 Dekalb Avenue were also in

  contract to be sold without the knowledge or consent of Plaintiffs solely for the purpose of

  diverting the proceeds of the sale for their own benefit and to the detriment of Plaintiffs.

         121.    Since the commencement of this action, 43 additional Investors who are victims

  of the Individual Defendants’ self-dealing and fraudulent scheme, have stepped forward and now

  join this lawsuit as Plaintiffs and assert securities violations against the Defendants.

         122.    Moreover, the Investors subsequently authorized each of the LLC Plaintiffs to

  bring this action directly against the Defendant LLCs, thereby obviating the need for the

  derivative claims that were pleaded in the First Amended Complaint.

         123.    In addition, prior to and since the filing of this action, the mortgages on several of

  the Investment Properties have fallen into default and foreclosure due to the Individual

  Defendants’ failure to remit mortgage payments, cure violations on the Investment Properties,

  and pay property taxes and water bills, as well as the discovery by lenders that Strulovich
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 27 of 51 PageID #: 599



  fraudulently misrepresented to them that he was the sole member of the Holding Company

  Defendants.

         124.      Further, in menacing fashion, since the filing of the instant action, agents of the

  Individual Defendants have been threatening many of the Investors, stating that if they join in the

  lawsuit, the Individual Defendants, acting in concert, will repudiate their interest in the

  investment companies and refuse to return their investment or to deliver the benefits they

  bargained for.

                                     THE FIRST CAUSE OF ACTION
                (Violations of Section 10(b)(5) the Securities Exchange Act of 1934)
                 (The Investors as Against Defendants Strulovich and Oberlander)

         125.      Plaintiffs repeat, reiterate and re-allege each and every allegation contained in the

   above paragraphs as if fully set forth herein.

         126.      Based upon the allegations set forth above, membership interests in the Holding

   Company Defendants are “securities” within the meaning of the Securities Exchange Act of

   1934, 15 U.S.C. § 78c (the “34 Act”).

         127.      Under Section 10 of the 34 Act, it is “unlawful for any person, directly or

   indirectly, by the use of any means or instrumentality of interstate commerce or of mails . . . [t]o

   use or employ, in connection with the purchase [of any security,] any manipulative or deceptive

   device or contrivance in contravention of such rules and regulations of the [Securities and

   Exchange] Commission may prescribe as necessary or appropriate in the public interest for the

   protection of investors.” 15 U.S.C. § 78j(b).

         128.      Under SEC rule 10b-5, it is “unlawful for any person, directly or indirectly, by the

   use of any means or instrumentality of interstate commerce, or of mails . . .

                   (a) To employ any devise, scheme, or artifice to defraud,

                   (b)    To make any untrue statement of material fact or to omit to state a
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 28 of 51 PageID #: 600



                          material fact or to omit to state a material fact necessary in order to
                          make the statements made, in light of the circumstances under
                          which they were made, not misleading; or

                  (c)     To engage in any act, practice, or course of business which
                          operates or would operate as a fraud or deceit upon any person, in
                          connection with the purchase or sale of any security.

  17 C.F.R. §240.10b-5.

         129.     Under SEC rule 10b-5, the “manipulative and deceptive devices” prohibited by

  Section 10(b) of the 34 Act and Rule 10b-5 include, inter alia, the purchase of a security “on the

  basis of material non-public information about that security or [its] issuer, in breach of a duty of

  trust or confidence that is owed directly, indirectly, or derivatively, to the issuer of that security

  or the shareholder of that issuer . . .” 17 C.F.R. § 240.10b5-1(a).

         130.     Through their conduct alleged herein, the Individual Defendants have violated

  Section 10 of the 34 Act and Rules 10b-5 and 10b5-1.

         131.     As alleged more fully above, the Individual Defendants engaged in a course of

  conduct that operated as a fraud or deceit upon Plaintiffs in violation of Rule 10b-5(c).

         132.     The Individual Defendants engaged in the course of conduct and made the

  statements and omissions alleged herein with scienter. Specifically, the Individual Defendants’

  intention was to induce the Investors to invest far more than was required to purchase or develop

  the Investment Properties so that the Individual Defendants could use the excess proceeds to

  purchase and/or develop entirely different properties, to the total exclusion of Plaintiffs and for

  his their own personal enrichment, and to leave the Investment Properties to languish and remain

  unprofitable.

         133.     The Individual Defendants knew their statements were false when made.

         134.     But for these misrepresentations, the Plaintiffs would not have purchased the
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 29 of 51 PageID #: 601



  aforementioned securities.

          135.     Based on the foregoing, in addition to any and all remedies Plaintiffs are entitled

  to under any theory of liability, including the ones pleaded in the other causes of action in this

  Complaint, Plaintiffs are entitled to the return of all funds invested into the Individual

  Defendants’ fraudulent scheme, and all other damages recoverable under the 34 Act, together

  with interest, costs, expenses, and attorneys’ fees, but in no event less than $30,000,000.

                              THE SECOND CAUSE OF ACTION
           (Cancellation of Real Estate Contracts for 853 Lexington, 657 Fifth Avenue
                        618 Lafayette Avenue, and 1078 Dekalb Avenue)

          136.     Plaintiffs repeat, reiterate and re-allege each and every allegation contained in the

  above paragraphs as if fully set forth herein.

          137.     On information and belief, the Individual Defendants, purporting to act with the

  authority of the Holding Company Defendants 853 Lexington LLC and 657-665 5th Avenue

  LLC, 618 Lafayette Avenue LLC, and 1078 Dekalb Avenue LLC, have executed one or more

  real estate contracts for the sale and or transfer of the properties known as 853 Lexington

  Avenue, Brooklyn, New York (“853 Lexington”), 657 Fifth Avenue, 618 Lafayette Avenue, and

  1078 Dekalb Avenue to John Does 1-10 and/or XYZ Corps. 1-10, the identity of whom and/or

  which cannot presently be sufficiently identified without further discovery and/or investigation.

          138.     These contracts were signed by one or more of the Individual Defendants without

  the necessary authority or approval of Plaintiffs and were executed solely for the purpose of

  diverting the proceeds of the sale for the Individual Defendants’ own benefit and to the detriment

  of Plaintiffs.

          139.     These real estate contracts are thus void under, inter alia, New York General

  Obligations Law § 5-703.
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 30 of 51 PageID #: 602



          140.    On information and belief, the Individual Defendants have not informed the John

  Does 1-10 and/or XYZ Corps. 1-10 that they did not and do not have authority to sign this real

  estate contract (or contracts) to sell or otherwise convey these Investment Properties.

          141.    Individual Defendants have also concealed the identity of John Does 1-10 and/or

  XYZ Corps. 1-10, and as a result, the Plaintiffs cannot inform them that these contracts were

  executed without authority of Holding Company Defendants 853 Lexington LLC, 657-665 5th

  Avenue LLC, 1078 Dekalb LLC, and 618 Lafayette LLC. If Plaintiffs knew the identity of John

  Does 1-10 and/or XYZ Corps. 1-10, Plaintiffs would rescind and cancel this contract (or

  contracts) and identify them by name.

          142.    Those affected by this cause of action are not believed to be infants, mentally

  retarded, mentally ill, or alcohol or drug abusers.

          143.    Any judgment granted herein will not affect any person or persons not in being or

  ascertained at the commencement of this action, who by any contingency contained in a devise

  or grant or otherwise, could afterward become entitled to a beneficial estate or interest in the

  aforesaid premises. In addition, every person in being who would have been entitled to such

  estate or interest, if such event had happened immediately before the commencement of the

  action, is named as a party to this action.

          144.    As a result of the foregoing, the Plaintiffs are entitled to a judgment canceling and

  rescinding this real estate contract (or contracts).

          145.    In addition, insofar as John Does 1-10 and/or XYZ Corps. 1-10 may claim to have

  some estate or interest in 853 Lexington, 618 Lafayette Avenue, 1078 Dekalb Avenue or 657

  Fifth Avenue, Plaintiffs are entitled to a (i) judgment under Article 15 of the NY RPAPL,

  declaring John Does 1-10 and/or XYZ Corps. 1-10 and all persons claiming under them or under
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 31 of 51 PageID #: 603



  any of them be barred from all claim to an estate or interest of 853 Lexington, 618 Lafayette

  Avenue, 1078 Dekalb Avenue or 657 Fifth Avenue, (ii) finally determining that 853 Lexington

  LLC, 657-665 5th Avenue LLC, 618 Lafayette LLC, and 1078 Dekalb LLC are the lawful

  owners and are vested with an absolute and unencumbered title in fee to each of these respective

  properties, and (iii) declaring that the sole and complete possession of the Investment Property at

  (a) 853 Lexington shall be retained by 853 Lexington LLC; (b) 657 Fifth Avenue shall be

  retained by 657-665 5th Avenue LLC; (c) 618 Lafayette Ave shall be retained by 618 Lafayette

  LLC; and (d) 1078 Dekalb Avenue shall be retained by 1078 Dekalb LLC.

                               THE THIRD CAUSE OF ACTION
                                             (Fraud)
                              (The Investors and the LLC Plaintiffs
                        as Against Defendants Strulovich and Oberlander)

         146.    Plaintiffs repeat, reiterate and re-allege each and every allegation contained in the

  above paragraphs as if fully set forth herein.

         147.    Prior to the Investors’ investment in the Investment Properties, the Individual

  Defendants made the material misrepresentations and omissions in the Fraudulent Prospectuses.

         148.    Said misrepresentations and omissions were made by the Individual Defendants to

  induce the Investors to invest in the Investment Properties and the Individual Defendants’

  fraudulent scheme.

         149.    The Individual Defendants’ representations were knowingly false when made.

         150.    The Investors reasonably relied on these misrepresentations and omissions in

  electing to invest with the Individual Defendants and forego other investment opportunities.

         151.    But for these misrepresentations and omissions, the Investors would not have

  invested any money with the Individual Defendants.

         152.    As a result of these representations and omissions, the Investors have incurred
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 32 of 51 PageID #: 604



  significant damages.

         153.    In addition, subsequent to the Investors investing with the Individual Defendants

  and becoming members in the LLC Plaintiffs, the Individual Defendants made further

  misrepresentations to the LLC Plaintiffs and/or the Investors concerning the progress on the

  Investment Properties and/or the need for further investments.

         154.    Said misrepresentations and omissions were made by the Individual Defendants to

  induce the Investors, through the LLC Plaintiffs, to further invest in the Investment Properties

  and the Individual Defendants’ fraudulent scheme.

         155.    The Individual Defendants’ representations were knowingly false when made.

         156.    The     Investors   and   the    LLC   Plaintiffs   reasonably   relied   on   these

  misrepresentations and omissions in electing to invest with the Individual Defendants and forego

  other investment opportunities.

         157.    But for these misrepresentations and omissions, the Investors and the LLC

  Plaintiffs would not have invested further money with the Individual Defendants.

         158.    As a result of these representations and omissions, the Investors and the LLC

  Plaintiffs have incurred significant damages.

         159.    Based on the foregoing, Plaintiffs are entitled to damages and the disgorgement of

  profits in an amount to be determined at trial, and the return of all funds invested into the

  Individual Defendants’ fraudulent scheme, together with interest, costs, expenses, and attorneys’

  fees, but in no event less than $30 million.
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 33 of 51 PageID #: 605



                            THE FOURTH CAUSE OF ACTION
                        (Constructive Trust Over the Secret Properties)
                    (The LLC Plaintiffs Against The Secret LLC Defendants)

         160.    Plaintiffs repeat, reiterate and re-allege each and every allegation contained in the

  above paragraphs as if fully set forth herein.

         161.    As set forth in detail above, the Individual Defendants engaged in a scheme to

  defraud the Investors, whereby Individual Defendants procured significant investments of money

  from Plaintiffs for the benefit of/into the Holding Company Defendants based on the

  misrepresentation that such investments would go exclusively toward the purchase and

  development of the Investment Properties.

         162.    As set forth in detail above, the Investors, as members of the LLC Plaintiffs had a

  confidential and/or fiduciary relationship with the Individual Defendants and CSRE, their

  partners, in the Investment Properties.

         163.    Thereafter, in reliance upon the Individual Defendants promises and assurances,

  the Investors, through the LLC Plaintiffs, transferred to accounts designated by their partners

  (the Individual Defendants and CSRE), significant sums of money.

         164.    After the Individual Defendants procured these significant investments, the

  Individual Defendants fraudulently removed and diverted these monies and utilized same to

  purchase and develop the Secret Properties.

         165.    Insofar as the Secret Properties were procured with the proceeds of Individual

  Defendants’ fraudulent scheme against the Individual Plaintiffs, the Plaintiffs demand that title to

  the Secret Properties be conveyed to the appropriate LLC Plaintiffs, together with any profits

  that the Individual Defendants obtained from the Secret Properties.
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 34 of 51 PageID #: 606



          166.     Because this information is solely within the control of the Individual Defendants,

  who, despite demands, refuse to turn over their books and records to the Plaintiffs, discovery is

  necessary in order to determine which LLC Plaintiff should be awarded a constructive trust

  entitled to each respective Secret Property.3

          167.     Based on the foregoing, Plaintiffs are entitled to the imposition of a constructive

  trust over the Secret Properties and a judgment: (i) declaring that such properties be re-conveyed

  to Plaintiffs pursuant thereto; and (ii) compelling the Individual Defendants to do so or, in the

  alternative, a judgment pursuant to Fed. R. Civ. P. 70, divesting the Secret LLCs of title to the

  Secret Properties and vesting title to it in the LLC Plaintiffs, whose money was used to purchase

  and/or develop the Secret Properties.

                                 THE FIFTH CAUSE OF ACTION
                      (Breach of Fiduciary Duty as to the Developed Properties)

          168.     Plaintiffs repeat, reiterate and re-allege each and every allegation contained in the

  above paragraphs as if fully set forth herein.

          169.     The Investment Properties owned and operated by the following Holding

  Company Defendants were developed and/or renovated, or purchased as developed properties

  (the “Developed Properties”): (i) 106 Kingston LLC; (ii) 908 Bergen LLC; (iii) 1213 Jefferson

  LLC; (iv) 618 Lafayette LLC; (v) 1078 Dekalb LLC; (vi) 325 Franklin LLC; and (vii) 8 Maple

  Avenue.

          170.     Strulovich, Oberlander, and the Construction Management Defendants, by virtue

  of being co-venturers, majority members, and managers of the Holding Company Defendants for

  each of the Developed Properties, owed fiduciary duties of loyalty and care to each the LLC


  3
    Plaintiffs intend, and expressly reserve their right to, further amend this Complaint as discovery reveals the
  magnitude of Defendants’ fraudulent conduct and the presently-unknown other avenues, vehicles, corporations and
  straw people utilized.
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 35 of 51 PageID #: 607



  Plaintiffs that held the other interest in the respective Holding Company Defendants that owned

  these Developed Properties (i.e., (i) 106 Kingston Operations LLC; (ii) 908 Bergen Operations

  LLC; (iii) 1213 Jefferson Operations LLC; (iv) 618 Lafayette Operations LLC; (v) 1078 Dekalb

  Operations LLC; (vi) 325 Franklin Operations LLC; and 8 Maple Avenue Operations LLC)).

          171.    Among those duties of loyalty and care were the duties to not misappropriate or

  engage in self-dealing with money contributed by the Investors, to manage the Developed

  Properties in accordance with reasonable business judgment, not to engage is self-dealing with

  money generated by the Investment Property through its financing, refiancning or leasing, and to

  fully disclose to the Investors, all material facts.

          172.    Strulovich, Oberlander, and the Construction Management Defendants breached

  these fiduciary duties by, as discussed above, misappropriating funds contributed by the

  Investors for Strulovich, Oberlander, and the Construction Management Defendants’ personal

  enrichment in order to finance the Individual Defendants’ lavish lifestyle and to purchase and

  develop the Secret Properties.

          173.    Additionally, Strulovich, Oberlander, and the Construction Management

  Defendants breached their fiduciary duty by, inter alia:

              a. wrongfully withholding and diverting rents collected from the tenants of the
                 Developed Properties, for their own personal enrichment instead of distributing
                 any rent to respective LLC Plaintiffs for each of the Developed Properties in
                 accordance with the Fraudulent Prospectuses;

              b. failing to disclose when residential apartments and/or commercial apartments
                 have been continually and fully rented since completion of the renovations; and

              c. failing to make any efforts to rent the commercial property located in the
                 Developed Properties;

              d. failing to make mortgage and/or loan payments on the Developed Properties
                 thereby causing interest and penalties to accrue and for the Developed Properties
                 to fall into foreclosure;
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 36 of 51 PageID #: 608




             e. failing to make mortgage payments and or payments on other loans taken out on
                the Developed Properties; and

             f. permitting DOB and ECB violations to be incurred and remain uncured in
                connection with the Developed Properties.


         174.    As a result of the foregoing, 106 Kingston Operations LLC; (ii) 908 Bergen

  Operations LLC; (iii) 1213 Jefferson Operations LLC; (iv) 618 Lafayette Operations LLC; (v)

  1078 Dekalb Operations LLC; (vi) 325 Franklin Operations LLC; and (vii) 8 Maple Avenue

  Operations LLC, have been damaged in an amount to be proven at the trial, but no less than $8.9

  Million.

                               THE SIXTH CAUSE OF ACTION
                   (Breach of Fiduciary Duty as to the Undeveloped Properties)

         175.    Plaintiffs repeat, reiterate and re-allege each and every allegation contained in the

  above paragraphs as if fully set forth herein.

         176.    The Investment Properties owned and operated by the following Holding

  Company Defendants were never developed as the Individual Defendants represented that they

  would be in the Fraudulent Prospectuses (the “Undeveloped Properties”): (i) 901 Bushwick LLC,

  (ii) 369 Gates LLC, (iii) 853 Lexington LLC; (iv) 945 Park Place LLC; (v) 74 Van Buren LLC;

  (vi) 760 Willoughby LLC; (vii) Slope Equities LLC; (viii) 454 Central Avenue LLC; (ix)

  Willoughby Estates LLC; (x) 73 Empire Development LLC; (xi) 980 Atlantic Holdings LLC;

  and (xii) 720 Livonia LLC.

         177.    Strulovich, Oberlander, and the Construction Management Defendants, by virtue

  of being co-venturers, majority members, and managers of the Holding Company Defendants for

  each of the Undeveloped Properties, owed fiduciary duties of loyalty and care to each the LLC

  Plaintiffs that held the other interest in the respective Holding Company Defendants that owned
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 37 of 51 PageID #: 609



  these Undeveloped Properties (i.e., (i) 901 Bushwick Operations LLC, (ii) 369 Gates Operations

  LLC, 853 Lexington Operations LLC; (iii) 945 Park Place Operations LLC; (iv) 74 Van Buren

  Operations LLC; (v) 760 Willoughby Operations LLC; (vii) Slope Equities Operations LLC;

  (viii) 454 Central Avenue Operations LLC; (ix) Willoughby Estates Operations LLC; (x) 73

  Empire Development Operations LLC; (xi) 980 Atlantic Holdings Operations LLC; (xii) 720

  Livonia Operations LLC; (xiii) 348 St. Nicholas Operations LLC; and (xiv) 1301 Putnam

  Operations LLC)).

          178.    Among those duties of loyalty and care were the duties to not misappropriate or

  engage in self-dealing with money contributed by the Investors, to manage the Undeveloped

  Properties in accordance with reasonable business judgment, not to engage is self-dealing with

  money garnered from the Investment Properties by virtue of leveraging them or renting them,

  and to fully disclose to the investors, all material facts.

          179.    Strulovich, Oberlander, and the Construction Management Defendants breached

  these fiduciary duties by, as discussed above, by misappropriating funds contributed by the

  Investors for Strulovich, Oberlander, and the Construction Management Defendants’ personal

  enrichment in order to finance the Individual Defendants lavish lifestyle and to purchase and

  develop the Secret Properties.

          180.    Additionally, Strulovich, Oberlander, and the Construction Management

  Defendants breached their fiduciary duty by inter alia:

              a. wrongfully withholding and diverting the money contributed by the respective
                 Investors and/or LLC Plaintiffs, and the proceeds of the mortgages and/or loans
                 Strulovich, Oberlander, and the Construction Management Defendants took out
                 on the Undeveloped Properties for their own personal enrichment instead of for
                 the development of the Undeveloped Properties in accordance with the Fraudulent
                 Prospectuses;

              b. failing to perform the development represented in the Fraudulent Prospectus;
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 38 of 51 PageID #: 610




             c. failing to disclose their failure to perform the development represented in the
                Fraudulent Prospectus;

             d. failing to make mortgage and/or loan payments on the Undeveloped Properties
                thereby causing interest and penalties to accrue and for the Undeveloped
                Properties to fall into foreclosure;

             e. permitted the Undeveloped Properties to fall into disrepair and to be neglected;

             f. permitting DOB and ECB violations to be incurred and remain uncured in
                connection with the Developed Properties;


         181.    As a result of the foregoing, (i) 901 Bushwick Operations LLC, (ii) 369 Gates

  Operations LLC, 853 Lexington Operations LLC; (iii) 945 Park Place Operations LLC; (iv) 74

  Van Buren Operations LLC; (v) 760 Willoughby Operations LLC; (vii) Slope Equities

  Operations LLC; (viii) 454 Central Avenue Operations LLC; (ix) Willoughby Estates Operations

  LLC; (x) 73 Empire Development Operations LLC; (xi) 980 Atlantic Holdings Operations LLC;

  (xii) 720 Livonia Operations LLC; (xiii) 348 St. Nicholas Operations LLC; and (xiv) 1301

  Putnam Operations LLC have been damaged in an amount to be proven at the trial, but no less

  than $90 Million.

                            THE SEVENTH CAUSE OF ACTION
                (Unjust Enrichment Against the Defendant Holding Companies,
            Strulovich, Oberlander, and the Construction Management Defendants)

         182.    Plaintiffs repeat, reiterate and re-allege each and every allegation contained in the

  above paragraphs as if fully set forth herein.

         183.    The Defendant Holding Companies, Strulovich, Oberlander, and the Strulovich

  Corporate Defendants have enriched themselves at the LLC Plaintiffs’ expense by, inter alia,

  siphoning money contributed by the Investors from the Defendant Holding Companies and/or the
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 39 of 51 PageID #: 611



  LLC Plaintiffs (of which the Individual Defendants were managers) to pay themselves and to

  purchase and develop the Secret Properties.

          184.   Specifically, according to the Fraudulent Prospectuses upon which the Investors

  relied in order to purchase their ownership interest in the Investment Properties property located

  the LLC Plaintiffs transferred more than $20,000,000 to Strulovich and Oberlander in exchange

  for a 45% ownership interest in the Defendant Holding Companies.

          185.   In accordance with the Fraudulent Prospectuses, Defendants were obligated to

  develop, renovate and/or operate the Investment Properties, refinance same within a set period of

  time and use the portions of the refinance proceeds that remained after repayment of the original

  mortgage to return to the members of the LLC Plaintiffs One Hundred Percent (100%) of the

  funds they originally invested, and to then pay the members of the LLC Plaintiffs Forty-Five

  Percent (45%) of all excess proceeds of the refinance.

          186.   Defendants were also obligated to rent the commercial and residential units at the

  Investment Properties, to collect rents from the tenants occupying the Investment Properties and

  to immediately distribute 45% of the rental income therefrom to the respective LLC Plaintiffs.

          187.   Instead of adhering to the Fraudulent Prospectus the Defendants secretly diverted

  monies to themselves to pursue business ventures to the exclusion of the members of the LLC

  Plaintiffs.

          188.   As such, instead of using these monies for the purposes of timely completing the

  projects, they suffered construction delays that caused the Investment Properties to incur

  unnecessary costs and expenses.

          189.   Additionally, if and when the Defendant Holding Companies, Strulovich,

  Oberlander, and the Strulovich Corporate Defendants refinanced the Investment Properties they
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 40 of 51 PageID #: 612



  took for themselves all of the proceeds rather than distributing Forty-Five percent (45%) to the

  LLC Plaintiffs in accordance with the Fraudulent Prospectuses.

         190.    Further, to the extent the Investment Properties had tenants, the Defendant

  Holding Companies, Strulovich, Oberlander, and the Strulovich Corporate Defendants diverted

  these rental proceeds garnered to themselves and for the benefit of the Secret LLC, rather than

  disbursing distributing Forty-Five percent (45%) to the LLC Plaintiffs in accordance with the

  Fraudulent Prospectuses or utilizing the funds for the benefit of the Defendant Holding

  Companies.

         191.    Moreover, the Individual Defendants sold the Investment Properties located at

  348 St. Nicholas Avenue, 1301 Putnam Avenue, and 908 Bergen Street, and surreptitiously

  retained the proceeds of these sales for themselves by falsely representing that Strulovich had

  contributed his own capital to these Investment Properties so that he could take for himself more

  than 55% of the profits from the sales proceeds.

         192.    As such, the Defendant Holding Companies, Strulovich, Oberlander, and the

  Strulovich Corporate Defendants are wrongfully in possession of these monies and have received

  substantial benefits from the wrongful possession thereof.

         193.    Equity and good conscience require that the Defendant Holding Companies,

  Strulovich, Oberlander, and the Strulovich Corporate Defendants return the value of these

  monies to the LLC Plaintiffs.

         194.    As a result of the foregoing, the Defendant Holding Companies, Strulovich,

  Oberlander, and the Strulovich Corporate Defendants have caused and continue to cause damage

  to the LLC Plaintiffs, in an amount to be proven at the trial, but no less than $90 million.
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 41 of 51 PageID #: 613



                                THE EIGHTH CAUSE OF ACTION
                                           (Accounting)
                      (All of the LLC Plaintiffs against all of the Defendants)

          195.    Plaintiffs repeat, reiterate and re-allege each and every allegation contained in the

  above paragraphs as if fully set forth herein.

          196.    The fraud and breaches of fiduciary duty set forth above have damaged the

  Plaintiffs.

          197.    The Individual Defendants are the managers, and are in possession, of the books

  and records of the LLC Plaintiffs.

          198.    On numerous occasions, up to and including at an in person meeting with

  Strulovich in February 2017, the LLC Plaintiffs made a demand for access to the Holding

  Company Defendants books and records so that the LLC Plaintiffs’ accountants could review

  them, and the Individual Defendants refused to provide such access.

          199.    Despite due demand, the Individual Defendants have refused to provide a just and

  fair accounting to Plaintiffs.

          200.    Plaintiffs are therefore entitled to an accounting of all of the books, records and

  transactions of the LLC Plaintiffs and the Holding Company Defendants, and for the recovery of

  any funds that have been improperly taken therefrom.

                             THE NINTH CAUSE OF ACTION
    (Constructive Trust Over Proceeds Derived From Properties Held for the Benefit of the
              Individual Defendants by the Additional Secret LLC Defendants)

          201.    Plaintiffs repeat, reiterate and re-allege each and every allegation contained in the

  above paragraphs as if fully set forth herein.

          202.    The Individual Defendants engaged in a scheme to defraud the Individual

  Plaintiffs, whereby the Individual Defendants procured significant investments of money from
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 42 of 51 PageID #: 614



  Plaintiffs into the Holding Company Defendants based on the misrepresentation that such

  investments would go exclusively toward the purchase and development of the Investment

  Properties.

         203.      After the Individual Defendants procured these significant investments, the

  Individual Defendants fraudulently removed and diverted these moneys from the Holding

  Company Defendants and utilized same to purchase, develop or otherwise acquire interests in

  other properties that were held by the Individual Defendants, or for their benefit, in the name of

  the Additional Secret LLC Defendants, and thereafter the Individual Defendants sold these

  properties and/or their interests therein and diverted the proceeds therefrom solely for their own

  benefit and to the exclusion of Plaintiffs.

         204.      Insofar as the proceeds derived from the properties owned by these Additional

  Secret LLC Defendants were procured with the proceeds of the Individual Defendants’

  fraudulent scheme against the Individual Plaintiffs, Plaintiffs are entitled to a constructive trust

  over all such proceeds.

                   WHEREFORE, Plaintiffs hereby request that the Court grant the following

         relief:

         (i)       On the First Cause of Action, a money judgment in favor of the Individual
                   Plaintiffs and the LLC Plaintiffs jointly and severally against the Individual
                   Defendants in an amount no less than $30,000,000, jointly and severally together
                   with interest, costs, expenses, and attorneys’ fees;

         (ii)      On the Second Cause of Action, a judgment against 853 Lexington Avenue LLC
                   and 657-665 5th Avenue LLC and John Does 1-10 and/or XYZ Corps. 1-10: (i)
                   canceling and rescinding any real estate contracts for the purchase of 853
                   Lexington, 657 Fifth Avenue, 618 Lafayette Avenue, and 1078 Dekalb Avenue
                   (ii) judgment under Article 15 of the NY RPAPL, declaring John Does 1-10
                   and/or XYZ Corps. 1-10 and all persons claiming under them or under any of
                   them be barred from all claim to an estate or interest of 853 Lexington, 618
                   Lafayette Avenue, 1078 Dekalb Avenue or 657 Fifth Avenue, (iii) finally
                   determining that 853 Lexington LLC, 657-665 5th Avenue LLC, 618 Lafayette
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 43 of 51 PageID #: 615



                 LLC, and 1078 Dekalb LLC are the lawful owners and are vested with an
                 absolute and unencumbered title in fee to each of these respective properties, and
                 (iv) declaring that the sole and complete possession of the Investment Property at
                 (a) 853 Lexington shall be retained by 853 Lexington LLC; (b) 657 Fifth Avenue
                 shall be retained by 657-665 5th Avenue LLC; (c) 618 Lafayette Ave shall be
                 retained by 618 Lafayette LLC; and (d) 1078 Dekalb Avenue shall be retained by
                 1078 Dekalb LLC;

        (iii)    On the Third Cause of Action a money judgment in favor of the Investors and the
                 LLC Plaintiffs, jointly and severally, against the Individual Defendants in an
                 amount no less than $30,000,000, jointly and severally together with interest,
                 costs, expenses, and attorneys’ fees;

        (iv)     On the Fourth Cause Action, the imposition of a constructive trust on the Secret
                 Properties in favor of the Plaintiffs and a judgment (i) declaring that such
                 properties be re-conveyed to Plaintiffs pursuant thereto; and (ii) compelling the
                 Individual Defendants to do so or, in the alternative, a judgment pursuant to Fed.
                 R. Civ. P. 70, divesting the Secret LLCs of title to the Secret Properties and
                 vesting title to it in others;

        (v)      On the Fifth Cause of Action, a money judgment in favor of the LLC Plaintiffs
                 and against the Holding Company Defendants, Strulovich, Oberlander, and the
                 Construction Management Defendants, in an amount to be proven at trial but no
                 less than $8.9 Million;

        (vi)     On the Sixth Cause of Action, a money judgment in favor of the LLC Plaintiffs
                 and against the Holding Company Defendants, Strulovich, Oberlander, and the
                 Construction Management Defendants, in an amount to be proven at trial but no
                 less than $90 Million;

        (vii)    On the Seventh Cause of Action, a money judgment in favor of the LLC Plaintiffs
                 and against the Holding Company Defendants, Strulovich, Oberlander, and the
                 Construction Management Defendants, in an amount to be proven at trial but no
                 less than $90 Million;

        (viii)   On the Eighth Cause of Action, a full accounting in favor of Plaintiffs and against
                 Defendants compelling Defendants to fully disclose to Plaintiffs the Holding
                 Company Defendants and LLC Plaintiffs’ books, records and transactions of in an
                 amount to be determined at trial;

        (ix)     On the Ninth Cause of Action, the imposition of a constructive trust on all
                 proceeds derived by Defendants in connection with the properties acquired in the
                 name of the Additional Secret LLC Defendants;

        (x)      Plaintiffs’ costs and disbursements incurred in this suit, including Plaintiffs’
                 attorneys’ fees to the full extent permitted by law;
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 44 of 51 PageID #: 616




        (xi)    Pre and post-judgment interest; and

        (xii)   Such other and further relief as the Court may deem just and proper.

  Dated: July 14, 2017
         New York, New York

                                             Respectfully Submitted,

                                             OVED & OVED LLP

                                                      By:      /s/ Edward C. Wipper
                                                               Darren Oved, Esq.
                                                               Edward C. Wipper, Esq.
                                                               Andrew J. Urgenson, Esq.
                                                               Attorneys for Plaintiffs
                                                               401 Greenwich Street
                                                               New York, New York 10013
                                                               Tel: 212.226.2376
                           Case
                            Case1-19-45886-cec
                                 1-19-45886-cec Doc
                                                Doc109-1
                                                    24-3 Filed
                                                         Filed11/05/19
                                                               05/11/20 Entered
                                                                        Entered11/05/19
                                                                                05/11/2013:50:28
                                                                                         16:59:31
                     Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 45 of 51 PageID #: 617

                                                                  SCHEDULE A
        Investment Property                       Defendant Holding          Members of Holding         Members of LLC Plaintiffs
                                                     Companies                  Company                    That Are Named as
                                                                                                       Individual Plaintiffs Herein1
901 Bushwick Avenue,                         901 Bushwick Avenue LLC     Bushwick Operations LLC     Binyomin Mordechai Halpern
Brooklyn, NY 11221                                                                                   Benjamin Schonberg

908 Bergen Street,                           908 Bergen Street LLC       908 Bergen Operations LLC   Binyomin Mordechai Halpern
Brooklyn, NY 11238                                                                                   Benjamin Schonberg
                                                                                                     Nathan Gross

106 Kingston Avenue,                         106 Kingston LLC            Kingston Operations LLC     Binyomin Mordechai Halpern
Brooklyn, NY 11213                                                                                   Benjamin Schonberg
                                                                                                     Jacob Schonberg
                                                                                                     Bertha Sara Schonberg

1213 Jefferson Avenue,                       1213 Jefferson LLC          Jefferson Operations LLC    Binyomin Mordechai Halpern
Brooklyn, NY11221                                                                                    Benjamin Schonberg

369 Gates Avenue,                            Gates Equity Holdings LLC   369 Gates Operations LLC    Binyomin Mordechai Halpern
Brooklyn, NY 11216                                                                                   Benjamin Schonberg
                                                                                                     Jacob Schonberg
                                                                                                     Bertha Sara Schonberg

853 Lexington Avenue,                        853 Lexington LLC           853 Lexington Operations    Binyomin Mordechai Halpern
Brooklyn, NY 11221                                                       LLC                         Benjamin Schonberg
                                                                                                     Jacob Schonberg
                                                                                                     Bertha Sara Schonberg
                                                                                                     David Dov Ernster

945 Park Place,                              945 Park Pl LLC             945 Park Place Operations   Binyomin Mordechai Halpern
Brooklyn, NY 11213                                                       LLC                         Benjamin Schonberg

1
    There are over 180 investors in these entities.


                                                                         1
                    Case
                     Case1-19-45886-cec
                          1-19-45886-cec Doc
                                         Doc109-1
                                             24-3 Filed
                                                  Filed11/05/19
                                                        05/11/20 Entered
                                                                 Entered11/05/19
                                                                         05/11/2013:50:28
                                                                                  16:59:31
              Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 46 of 51 PageID #: 618

                                                 SCHEDULE A
                                                                                    Jacob Schonberg
                                                                                    Bertha Sara Schonberg

1078 Dekalb Avenue,          1078 Dekalb LLC         1078 Dekalb Operations LLC     Binyomin Mordechai Halpern
Brooklyn, NY 11221                                                                  Benjamin Schonberg
                                                                                    Jacob Schonberg
                                                                                    Bertha Sara Schonberg
                                                                                    Michael Muller
                                                                                    Chaja Chava Zwiebel

618 Lafayette Avenue,        618 Lafayette LLC       618 Lafayette Operations LLC   Binyomin Mordechai Halpern
Brooklyn, NY, 11216                                                                 Benjamin Schonberg
                                                                                    Jacob Schonberg
                                                                                    Bertha Sara Schonberg
                                                                                    Michael Muller
                                                                                    Chaja Chava Zwiebel
74 Van Buren Street,         74 Van Buren LLC        74 Van Buren Operations LLC    Binyomin Mordechai Halpern
Brooklyn, NY 11221                                                                  Benjamin Schonberg
                                                                                    Jacob Schonberg
                                                                                    Bertha Sara Schonberg
                                                                                    Frieda Karmel
                                                                                    Morris Karmel
                                                                                    David Schonfeld
                                                                                    Pnina Schonfeld
325 Franklin Avenue,         325 Franklin LLC        325 Franklin Operations LLC    Binyomin Mordechai Halpern
Brooklyn, NY 11238                                                                  Benjamin Schonberg
                                                                                    Jacob Schonberg
                                                                                    Bertha Sara Schonberg
                                                                                    Frieda Karmel
                                                                                    Morris Karmel
                                                                                    David Schonfeld
                                                                                    Pnina Schonfeld



                                                      2
                   Case
                    Case1-19-45886-cec
                         1-19-45886-cec Doc
                                        Doc109-1
                                            24-3 Filed
                                                 Filed11/05/19
                                                       05/11/20 Entered
                                                                Entered11/05/19
                                                                        05/11/2013:50:28
                                                                                 16:59:31
             Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 47 of 51 PageID #: 619

                                               SCHEDULE A
760-762 Willoughby Avenue,   762 Willoughby LLC       760 Willoughby Operations    Binyomin Mordechai Halpern
Brooklyn, NY 11206                                    LLC                          Benjamin Schonberg
                                                                                   Jacob Schonberg
                                                                                   Bertha Sara Schonberg

657-665A 5th Avenue,         657-665 5th Avenue LLC   Slope Equities Operations LLC Binyomin Mordechai Halpern
Brooklyn, NY 11215                                                                  Benjamin Schonberg
                                                                                    Jacob Schonberg
                                                                                    Bertha Sara Schonberg
                                                                                    Raphael Barouch Elkaim
                                                                                    Yechiel Ben-David
                                                                                    Avraham Ben-Zimra
                                                                                    Rachel Ben-Zimra
                                                                                    Isaac Elkaim
                                                                                    Jakob Elkaim
                                                                                    Shmuel Gabai
                                                                                    Mike Genuth
                                                                                    Miriam Genuth
                                                                                    Miriam Chaya Lev (Ben-Simon)
                                                                                    Avraham Yeshayahu Lev
                                                                                    Yaakov Levin
                                                                                    Simha Maimon
                                                                                    Yosef Maimon
                                                                                    Mordechai Yaakov Meyer
                                                                                    Sara Meyer
                                                                                    Pinhas Dov Neufeld
                                                                                    Abraham Paskas
                                                                                    Itamar Shaya
                                                                                    Yossef Shtern
                                                                                    Zevulun Veichelder

454 Central Avenue,          454 Central Avenue LLC   454 Central Avenue           Binyomin Mordechai Halpern
Brooklyn, NY 11205                                    Operations LLC               Jacob Schonberg


                                                      3
                   Case
                    Case1-19-45886-cec
                         1-19-45886-cec Doc
                                        Doc109-1
                                            24-3 Filed
                                                 Filed11/05/19
                                                       05/11/20 Entered
                                                                Entered11/05/19
                                                                        05/11/2013:50:28
                                                                                 16:59:31
             Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 48 of 51 PageID #: 620

                                              SCHEDULE A
                                                                                     Bertha Sara Schonberg
                                                                                     Clara Grossman
                                                                                     Irving Grossman
                                                                                     Abraham Joshua Grossnass
                                                                                     Frieda Karmel
                                                                                     Morris Karmel
                                                                                     David Schonfeld
                                                                                     Pnina Schonfeld

855 Dekalb Avenue,          855 Dekalb Avenue LLC    855 Dekalb Avenue               Binyomin Mordechai Halpern
Brooklyn, NY 11211                                   Operations LLC                  Jacob Schonberg
                                                                                     Bertha Sara Schonberg
                                                                                     Clara Grossman
                                                                                     Irving Grossman
                                                                                     Abraham Joshua Grossnass
                                                                                     Frieda Karmel
                                                                                     Morris Karmel
                                                                                     David Schonfeld
                                                                                     Pnina Schonfeld

525 Willoughby Avenue,      Willoughby Estates LLC   Willoughby Estates Operations   Binyomin Mordechai Halpern
Brooklyn, NY 11206                                   LLC                             Jacob Schonberg
                                                                                     Bertha Sara Schonberg

73 Empire Boulevard,        73 Empire Development    73 Empire Development           Binyomin Mordechai Halpern
Brooklyn, NY 11225          LLC                      Operations LLC                  Jacob Schonberg
                                                                                     Bertha Sara Schonberg
                                                                                     Benjamin Schonberg
                                                                                     Raphael Barouch Elkaim
                                                                                     Pinchas Groskopf
                                                                                     Michael Muller
                                                                                     David Schonfeld
                                                                                     Pnina Schonfeld


                                                     4
                   Case
                    Case1-19-45886-cec
                         1-19-45886-cec Doc
                                        Doc109-1
                                            24-3 Filed
                                                 Filed11/05/19
                                                       05/11/20 Entered
                                                                Entered11/05/19
                                                                        05/11/2013:50:28
                                                                                 16:59:31
             Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 49 of 51 PageID #: 621

                                               SCHEDULE A
                                                                                     Itamar Shaya

980 Atlantic Avenue,        980 Atlantic Holdings LLC   980 Atlantic Holdings        Binyomin Mordechai Halpern
Brooklyn, NY 11238                                      Operations LLC               Jacob Schonberg
                                                                                     Bertha Sara Schonberg
                                                                                     Benjamin Schonberg
                                                                                     Yaakov Ben-Shimon
                                                                                     Pinchas Groskopf
                                                                                     Nathan Gross
                                                                                     Clara Grossman
                                                                                     Irving Grossman
                                                                                     Frieda Karmel
                                                                                     Morris Karmel
                                                                                     Oved Levi
                                                                                     David Schonfeld
                                                                                     Pnina Schonfeld
                                                                                     Itamar Shaya
                                                                                     Shimon Shenker
                                                                                     Abraham Vinberg

720 Livonia Avenue,         720 Livonia Development     720 Livonia Operations LLC   Binyomin Mordechai Halpern
Brooklyn, NY 11210          LLC                                                      Jacob Schonberg
                                                                                     Bertha Sara Schonberg
                                                                                     Benjamin Schonberg
                                                                                     Mike Genuth
                                                                                     Miriam Genuth
                                                                                     Rachel Golomback
                                                                                     Nathan Gross
                                                                                     Clara Grossman
                                                                                     Irving Grossman
                                                                                     Frieda Karmel
                                                                                     Morris Karmel
                                                                                     Michael Muller


                                                        5
                   Case
                    Case1-19-45886-cec
                         1-19-45886-cec Doc
                                        Doc109-1
                                            24-3 Filed
                                                 Filed11/05/19
                                                       05/11/20 Entered
                                                                Entered11/05/19
                                                                        05/11/2013:50:28
                                                                                 16:59:31
             Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 50 of 51 PageID #: 622

                                               SCHEDULE A
                                                                                  David Schonfeld
                                                                                  Pnina Schonfeld

8 Maple Avenue,             CSY Holdings LLC        8 Maple Avenue Operations     Raphael Barouch Elkaim
Bay Shore, NY 11706                                 LLC                           Shimon Asulin
                                                                                  Yaakov Ben-Shimon
                                                                                  Netanel Cohen-Arazi
                                                                                  Itamar Shaya
                                                                                  Shimon Shenker
                                                                                  Elyashiv Menahem Weil
                                                                                  Yaakov Wizman
                                                                                  Avraham Zakuta

348 St. Nicholas Avenue,    348 St. Nicholas LLC    348 St. Nicholas Operations   Binyomin Mordechai Halpern
New York NY 10027                                   LLC                           Benjamin Schonberg
                                                                                  Jacob Schonberg
                                                                                  Bertha Sara Schonberg

1301 Putnam Avenue,         1301 Putnam LLC         1301 Putnam Operations LLC    Raphael Barouch Elkaim
Brooklyn, NY 11221                                                                Jakob Elkaim
                                                                                  Nathan Gross




                                                     6
      Case
       Case1-19-45886-cec
            1-19-45886-cec Doc
                           Doc109-1
                               24-3 Filed
                                    Filed11/05/19
                                          05/11/20 Entered
                                                   Entered11/05/19
                                                           05/11/2013:50:28
                                                                    16:59:31
Case 1:17-cv-02161-CBA-RML Document 192 Filed 07/14/17 Page 51 of 51 PageID #: 623




                                    SCHEDULE B
               (Secret Properties and Secret LLC Defendants’ Membership Interests)

  Secret Property                                      Secret LLC Defendant

  568 Willoughby Avenue, Brooklyn, NY,                 APC Holding 1 LLC
  53 Stanhope Street, Brooklyn, NY                     53 Stanhope LLC
  1125-1133 Greene Avenue, Brooklyn, NY                1125-1133 Greene Ave LLC
  834 Metropolitan Avenue, Brooklyn, NY                834 Metropolitan Avenue LLC
  92 South 4th Street, Brooklyn, NY                    92 South 4th Street LLC
  16 Howard Avenue, Brooklyn, NY                       The Howard Day House LLC
  55 Stanhope Street, Brooklyn, NY                     55 Stanhope LLC
  599-601 Willoughby Avenue, Brooklyn, NY              599-601 Willoughby LLC
  1217 Bedford Avenue, Brooklyn, NY                    1217 Bedford LLC
  1266 Pacific Street, Brooklyn, NY                    1266 Pacific LLC
  1173 Bergen Street, Brooklyn, NY                     CSN Partners L.P.
  196 Albany Avenue, Brooklyn, NY                      196 Albany Holdings LP
  1426-1436 Fulton Street, Brooklyn, NY                Fulton Street Holdings LLC
  98, 100, 102, 104 Jefferson Street, Brooklyn, NY     100 Jefferson Realty LLC
  167 Hart Street, Brooklyn, NY                        167 Hart LLC
  741 Lexington Avenue, Brooklyn, NY                   741 Lexington LLC
  296 Cooper Street, Brooklyn, NY                      296 Cooper LLC
  113 and 115-123 Clifton Place, Brooklyn, NY          Gold Cliff, LLC
  219 and 221 Rutledge Avenue, Brooklyn, NY            CS YH Condos LLC
